Citation Nr: 1431328	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  09-40 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to September 21, 2007 for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to September 1969.  The Veteran died in June 1981 and the appellant is the Veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, in pertinent part, the RO granted entitlement to service connection for the cause of the Veteran's death, effective from September 21, 2007.  The appellant disagreed with the effective date of the grant of service connection for the cause of the Veteran's death and this appeal ensued.  

The appellant testified at a personal hearing before a Decision Review Officer (DRO) at the RO in March 2011.  A transcript of her testimony is associated with the claims file.  

In a March 2013 decision, the Board denied the appellant's claim for an effective date prior to September 21, 2007 for the grant of service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While her claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion in January 2014 requesting that the Court vacate the Board's decision and remand the case to the Board for further development and readjudication.  In a January 2014 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

On February 26, 2014, the Board notified the appellant and her representative that she had 90 days to submit additional evidence or argument in support of her claim.  In March 2014, the appellant's representative notified the Board that it was unable to contact the appellant and requested the Board continue to hold the case for the remainder of the 90 days.  The 90 day period expired at the end of May 2014 and no additional evidence or argument was submitted.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in June 1981 with a primary cause of death listed as respiratory failure, due to or as a consequence of lung and pleural metastases, due to or a consequence of metastatic osteogenic sarcoma.

2.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and was exposed to herbicides in service.  

3.  The appellant's initial claim of service connection for the cause of the Veteran's death due to cancer was received at the RO in December 1985, and it was denied in a December 1985 unappealed rating decision.  

4.  At the time of the appellant's initial claim of service connection for the cause of death in December 1985, soft tissue sarcoma was one of the listed diseases for which a presumption of service connection is established as a result of presumed in-service herbicide exposure.  

5.  Subsequent claims for service connection for the cause of the Veteran's death were denied in unappealed rating decisions dated December 1987, September 2003, and January 1998.  

6.  The appellant's most recent claim of service connection for the cause of the Veteran's death, received on September 21, 2007 was granted in a November 2008 rating decision with an effective date of September 21, 2007. 

7.  The Veteran's death-causing sarcoma, as likely as not, contained a soft tissue component which is presumed to be due to in-service herbicide exposure.  


CONCLUSION OF LAW

The criteria for an effective date of December 3, 1985 for the grant of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5121 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.309(e), 3.816, 3.1000 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The appellant's claim arises from a disagreement with the initial effective date assigned for the grant of service connection for the cause of the Veteran's death.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the appellant in the development of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  Moreover, the facts in this case are not in dispute, and the assignment of an effective date in this case is based on legal entitlement under the law.  No additional assistance would provide a more favorable outcome in this case.  Thus, the Board may proceed without prejudice.

The appellant asserts that her late husband, who is presumed to have been exposed to herbicides during service in Vietnam, died of a soft tissue sarcoma as a result of such exposure.  The Veteran's death certificate indicates that the cause of death resulted from a metastatic osteogenic sarcoma - cancer of the bone.  The grant of service connection for the cause of the Veteran's death was based on a competent medical nexus opinion linking the Veteran's presumed in-service herbicide exposure to his death-causing osteogenic sarcoma; service connection on a presumptive basis pursuant to 38 C.F.R. § § 3.307, 3.309(3) was not the basis for the grant because of a finding that the Veteran's cancer was an osteosarcoma and not a soft tissue sarcoma.  On this basis, the RO established an effective date of September 21, 2007 (the date of the receipt of the most recent claim) for the grant of service connection for the cause of the Veteran's death.  

The appellant essentially argues that the Veteran's death-causing osteosarcoma should be considered as a soft-tissue sarcoma; or, in the alternative, she argues that the osteosarcoma contained a soft-tissue component, or metastasized from a soft-tissue primary.  As such, she argues entitlement to an earlier effective date for the grant of service connection for the cause of the Veteran's death on the basis that her case falls under the exception to the general rule for establishing effective dates exists for an award of DIC benefits based on a veteran's death due to a "covered herbicide disease."  See Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir.2002); Nehmer v. United States Veterans Admin., 32 F.Supp.2d 1175 (N.D.Cal.1999); Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989).

In support of her claim, the appellant submitted a private medical opinion in May 2008 from Dr. M, who specialized in musculoskeletal oncology.  Dr. M referred to the Veteran's cancer at the right distal fibula as having a rather large malignant soft tissue (extra-osseous) mass at presentation, pursuant to an August 1980 x-ray report in the claims file.  This opinion shows the possibility that the Veteran's cancer had a soft-tissue component for purposes of establishing service connection on a presumptive basis pursuant to 38 C.F.R. § § 3.307, 3.309.  

An August 1980 surgical pathology report indicates that virtually the entire tissue is replaced by highly anaplastic tumor mass which consists of sheets of spindle shaped cells which in some areas appear to be forming osteoid.  The individual tumor cells show large anaplastic nuclei with numerous atypical mitotic figures present.  There was extensive focal necrosis and in some areas the tumor had a fibroblastic appearance in addition to the osteoid formation.  In some areas, there were as many as seven mitotic figures per high power field.

Although the diagnosis was osteosarcoma, the pathology report described some areas of the tumor having a fibroblastic appearance in addition to the osteoid formation.  Thus, there is objective evidence to support Dr. M's opinion that the Veteran's sarcoma contained a soft tissue component.  Accordingly, service connection for the cause of the Veteran's death is established on a presumptive basis pursuant to 38 C.F.R. §§ 3.307,  3.309(e) because the Veteran is presumed to have been exposed to herbicides in Vietnam; and, because the Veteran died of a disease that is presumed to be due to in-service herbicide exposure in Vietnam.  

A Nehmer class member includes a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  As the Board finds that the Veteran died of a "covered herbicide disease" the appellant is a Nehmer class member.

In pertinent part, the specialized Nehmer effective date rules pertaining to DIC claims at 38 C.F.R. § 3.816 are as follows:

Covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne. Soft-tissue sarcoma is one such listed disease.

According to 38 C.F.R. § 3.316(d), if a Nehmer class member is entitled to DIC for a death due to a covered herbicide disease, the effective date of the award will be as follows:

(1)  If VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section.  

(2)  If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section.  In accordance with § 3.152(b)(1), a claim by a surviving spouse or child for death pension will be considered a claim for DIC.  In all other cases, a claim will be considered a claim for DIC if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for DIC.  

(3)  If the class member's claim referred to in paragraph (1) or (2) above was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred. 

(4)  If the requirements of paragraph (1) or (2) above are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400. 

The Veteran died in June 1981.  Service connection for cancer was not established at that time.  In December 1985, the appellant filed her initial claim of service connection for the cause of the Veteran's death.  That claim was denied pursuant to a December 1985 rating decision.  Several subsequent unappealed rating decisions continued to deny the appellant's claim of service connection for the cause of the Veteran's death.  Thereafter, a November 2008 rating decision granted the appellant's September 21, 2007 claim of service connection for the cause of the Veteran's death.  The RO assigned an effective date of September 21, 2007 for the grant of service connection for the cause of the Veteran's death, finding that Nehmer did not apply to this claim.  

As noted above, however, the Board finds that Nehmer does apply to this case, and as such, an effective date prior to September 21, 2007 is warranted.  Specifically, VA denied DIC for the cause of death in a December 1985 decision (which was issued between September 25, 1985 and May 3, 1989); and the appellant is a Nehmer class member; thus, 38 C.F.R. § 3.816(d)(1) applies and the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section.  Here, December 3, 1985 is the date that the appellant's claim was received, which is later than the Veteran's death in June 1981.  Thus, the controlling effective date is December 3, 1985 except as otherwise provided in paragraph (d)(3) above.  That section indicates that the date of the Veteran's death is the controlling effective date if the appellant's claim for service connection for the cause of death was received at the RO within a year following the Veteran's death.  As noted above, this was not the case because the appellant's initial dependency and indemnity compensation (DIC) claim was not received at the RO until December 3, 1985, over four years following the date of the Veteran's death in June 1981.

The appellant submitted a claim for burial benefits in June 1981, just days after the Veteran's death.  Nonetheless, the provisions of 38 C.F.R. § 3.316(d)(3) are based on the date of receipt of a DIC claim, and a claim for burial benefits does not include a DIC claim, nor can a claim for DIC be inferred solely based on the submission of a claim for burial benefits unless some intent to apply for DIC is shown.  See, e.g., 38 C.F.R. § 3.155.  In this case, the first intent to file for DIC comes from the December 3, 1985 application for such.  Thus, the effective date for the grant of service connection for the cause of the Veteran's death is December 3, 1985, the date on which the appellant's initial claim of service connection for the cause of the Veteran's death was received at the RO.  In light of the foregoing, the effective date for the grant of service connection for the cause of the Veteran's death can be no earlier than December 3, 1985 because the appellant's DIC claim was not received within one year of the Veteran's death.  38 C.F.R. § 3.816; Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir.2002); Nehmer v. United States Veterans Admin., 32 F.Supp.2d 1175 (N.D.Cal.1999); Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989).






	(CONTINUED ON NEXT PAGE)
ORDER

An effective date of December 3, 1985, and not earlier, for the grant of service connection for the cause of the Veteran's death is granted.



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


